| ¡MURRAY, J.,
dissenting from the denial of the application for rehearing and assigns reasons.
On February 18, 2000, relator advised this Court, by verified pleading, that it desired to withdraw its application for supervisory writ. Although this pleading was filed in the record five days earlier, on February 23, 2000, the Court issued an opinion granting the writ, but denying relief. The opinion was issued without the Court’s having ruled on relator’s motion to withdraw its application. There was no reasonable basis for denying the motion. Consequently, I would grant rehearing in order to recall and vacate the opinion.